Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with David A Tucker on March 22, 2021.

The application has been amended as follows: 

Claim 15 is amended from “…comprising a computer-readable memory that…” to “…comprising a non-transitory computer-readable memory that… ”


Allowable Subject Matter

Claims 1-4, 6-11, 13-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior arts of record do not disclose “a system comprising: a memory system comprising a plurality of portions; and a memory controller communicatively coupled with the memory system, the memory controller configured to perform a method comprising: receiving a first memory address that has been identified to be failing, the first memory address located in a first sub-array of a memory: receiving a second memory address that has been identified to be failing, the second memory address located in a second sub-array of the memory: in response to a number of memory addresses  identified to be failing from the  first sub-array of the memory being below a predetermined threshold, logging the first memory address in a set of failing address registers associated with the memory and in response to a number of memory addresses identified to be failing from the second sub-array of the memory being above the predetermined threshold, preventing the second memory address from being logged in the set of failing address registers” as recited in claim 8 and in similar claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.